Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent application, filed on 12/17/2019.
Claims 1-30, and 33-49 are currently pending in the instant application.
The preliminary amendment filed on 03/31/2020, amending claims 1-30, canceling claims 31-32, and adding new claims 33-49 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, claims 1-18, 25, 29, 33-44 and 45, drawn to a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates a lysosomal enzyme (arylsulfatase enzyme), or incorporates  an expression vector comprising a nucleotide sequence encoding a lysosomal enzyme (arylsulfatase enzyme), and wherein the VLP is derived from JCV in the response filed on 03/04/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-24, 26, 27, 28, 30, 46-48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18, 25, 29, 33-44 and 45 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO PCT/EP2018/085699, filed on 12/18/2018, and EPO PCT/2019/060814, filed on 04/26/2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/20/2020 and 12/17/2019 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.
Drawings
Drawings submitted on 04/07/2020 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to in the recitation “JCV”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 16-17, 21 and 45 are objected to in the recitation “VP1”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 11 is objected to in the recitation “CNS”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 2-7, 11-18, 25, 33-35, and 40-45 are objected to in the recitation “according to claim”, which should be changed to “of claim”. Appropriate correction is required.
Claims 7, 34, and 37 are objected to in the recitation as for example “80 %”, which should be changed to “80%”. Applicants are advised to correct other claims accordingly. Appropriate correction is required.
Claim 10 is objected to in the recitation as for example “70 %”, which should be changed to “70%”. Applicants are advised to correct other claims accordingly. Appropriate correction is required.
Claim 38 is objected to in the recitation as for example “90 %”, which should be changed to “90%”. Applicants are advised to correct other claims accordingly. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite in the recitation “the blood-brain barrier”, lacks antecedent basis and claim 1 does not recite anything about “blood-brain barrier”. Therefore, “the blood-brain barrier” lacks antecedent basis in claim 1 from which claim 11 depends. Clarification is required. 
Claims 43 (depends on claim 15) and 44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 43 is indefinite in the recitation “a therapeutically effective”, lacks antecedent basis and claim 15 already recites “a therapeutically effective”, and the claims 43 and 45 should recite “the therapeutically effective”. Clarification and correction are required. 
Claims 11 (depends on claim 1) and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite in the recitation “the CNS”, lacks antecedent basis and claim 1 does not recite anything about “CNS”. Therefore, “the CNS” lacks antecedent basis lacks antecedent basis in claim 1 from which claim 11 depends. Clarification is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-4, 6-10, 11-18, 25, 29, 33, 36-37, 40-43 and 44 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 7, 10, 17, and 37 are directed to a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates a lysosomal enzyme or arylsulfatase protein, wherein said  lysosomal enzyme or arylsulfatase protein is at least 80% identical to SEQ ID NO: 1 or 3, and the corresponding polynucleotide is at least 70% identical to SEQ ID NO: 2, and wherein the VLP is derived from JCV.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims 1, 7, 10, 17, and 37 are directed to a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates any lysosomal enzyme or arylsulfatase protein derived from any sources having any or no structural feature, wherein said  lysosomal enzyme or arylsulfatase protein is at least 80% identical to SEQ ID NO: 1 or 3, and the corresponding polynucleotide is at least 70% identical to SEQ ID NO: 2, i.e. 20% non-identical proteins, and 30% non-identical nucleic acids encompass many lysosomal enzymes or arylsulfatase enzymes or proteins as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures, and thus, no structure-function correlation has been presented, whose structures are not fully described in the specification. No information, beyond the characterization of few lysozyme enzymes or arylsulfatase enzymes or proteins has been provided, which would indicate that applicants had possession of the claimed genus. 
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of enzymes, polypeptides or proteins and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates any lysosomal enzyme or arylsulfatase protein derived from any sources having any or no structural feature, wherein said  lysosomal enzyme or arylsulfatase protein is at least 80% identical to SEQ ID NO: 1 or 3, and the corresponding polynucleotide is at least 70% identical to SEQ ID NO: 2, i.e. 20% non-identical proteins, and 30% non-identical nucleic acids encompass many lysosomal enzymes or arylsulfatase proteins as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures, and thus, no structure-function correlation, whose structures are not fully described in the specification. No information, beyond the characterization of few lysozyme enzymes or proteins has been provided, which would indicate that applicants had possession of the claimed genus. 
 The specification does not contain sufficient disclosure of the structure with function of all the lysosomal enzymes or arylsulfatase proteins, within the scope of the claimed genus. The genus of lysosomal enzymes or arylsulfatase proteins or encoded nucleic acids claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated lysosomal enzyme proteins within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1, 2, 3-12, 13, 14-18, 25, 29, 33-44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (Successful treatment of adult MLD model mice intravenous injection of self-complementary type 9 AAV vector expressing ASA. Poster session. Molecular Therapy, Volume 22, supplemental 1, May2014. American Society of Gene & Cell therapy, 1 May 2014, pages S151-S151. See, abstract). in view of Deng et al. (Engineering a new pathway for N-acetylglucosamine production: coupling a catabolic enzyme, glucosamine-6-phosphate deaminase, with a biosynthetic enzyme glucosamine-6-phosphate N-acetyltransferase, Enzyme and Microbial technology, 39(4), p828-834, 2006, available online 2/8/2006, see IDS).
Miyake et al. (Successful treatment of adult MLD model mice intravenous injection of self-complementary type 9 AAV vector expressing ASA. Poster session. Molecular Therapy, Volume 22, supplemental 1, May2014. American Society of Gene & Cell therapy, 1 May 2014, pages S151-S151. See, abstract, see IDS) as evidenced by Miyake et al. (Long-term correction of biochemical and neurological abnormalities in MLD mice model by neonatal systemic injection of an AAV serotype 9 vector. Gene Therapy (2014b), 21: 427-433) in view of Demina et al. (A novel drug delivery system based on JCV-VLP. EP 2636746 A1, publication 11/09/2013, see IDS). 
The Broadest Reasonable Interpretation (BRI) of Claims 1, 7, 10, 17, and 37 are directed to a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates any lysosomal enzyme or arylsulfatase protein derived from any sources having any or no structural feature, or nucleic acid encoding the same in an expression plasmid, wherein said  lysosomal enzyme or arylsulfatase protein is at least 80% identical to SEQ ID NO: 1 or 3, and the corresponding polynucleotide is at least 70% identical to SEQ ID NO: 2, i.e. 20% non-identical proteins, and 30% non-identical nucleic acids encompass many lysosomal enzymes or arylsulfatase proteins as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures, and wherein the VLP is derived from JCV.  For claim 18, there is no definition for pharmaceutical acceptable carrier or excipient in the instant specification, and under BRI, the Examiner interprets pharmaceutical acceptable carrier or excipient as buffer.
Regarding claims 1-18,  25, 29, 33-44 and 45, Miyake et al. teach a successful treatment of adult MLD model mice by intravenous injection of self-complementary type 9 AAV vector expressing human arylsulfatase (ASA) same as human lysosomal enzyme (see, evidential reference- Miyake et al. 2014b, see abstract), which is 100% identical to ASA protein of SEQ ID NO: 1, and corresponding nucleotide sequence is 100% identical to polynucleotide sequence of SEQ ID NO: 2 of the instant application and used to treat Metachromatic leukodystrophy (MLD), which is a lysosomal storage disease (LSD) caused by the deficiency of arylsulfatase A (ASA) and characterized by severe neurological symptoms due to widespread demyelination in the both central and peripheral nervous systems, and enzyme replacement therapy (ERT) has been applied to treat certain types of LSDs, but correction of neurological abnormalities is usually hampered by the blood brain barrier (BBB). Miyake et al. also teach that MLD mice can be treated by neonatal intravenous (IV) injection of classical single-strands type 9 AAV vector expressing ASA (ssAAV9/ASA), i.e. the injected liquid composition injecting to mice, comprises buffer, which is regarded as pharmaceutical acceptable carrier or excipient because the specification does not define anything about pharmaceutical acceptable carrier or excipient,  wherein the AAV vector is about 4.7 kb, and thus the vector is less than7 kb, wherein the vector comprises CAG promoter. However, IV systemic gene delivery by ssAAV9/ASA is non-effective to treat neurological symptoms in adult MLD mice because of the established BBB, and to overcome this problem, Miyake et al. further teach the use of self-complementary type 9 AAV vector expressing ASA (scAAV9/ASA), which could cross the BBB of both neonates and adults, and examined the feasibility of scAAV9/ASA mediated gene therapy for MLD using adult MLD mice. The ScAAV9/ASA (7 x 1012 vg/body in 400ul) was IV injected via a tail vain into the 7-week-old adult MLD mice (n=6), and the immunohistochemical analysis showed efficient ASA expression, which was detected in systemic organs including the heart, muscle, liver, kidney, and brain, and in the brain, widespread transduction was detected in endothelial cells 2 weeks after injection and stable ASA expression in neurons and astrocytes was also shown throughout the brain 52 weeks after injection, suggesting that the scAAV9/ASA could cross the BBB of adult mice, and the Alcian blue staining and quantitative analysis of sulfatide contents by biochemical assay showed decrease of the amount of stored sulfatide in the scAAV9/ASA treated MLD mouse in cerebellum compared to non-treated MLD mouse (cerebellum: 0.34±0.03 vs. 0.68±0.01, p<0.05; cerebral cortex: 0.65±0.06 vs. 1.28±0.24, and Sulf/GalC ratio, p<0.05). Moreover, a significant decrease of the amount of stored sulfatide was also observed in kidney (0.62±0.2 vs. 1.36±0.27 ng/mg protein, p<0.05). Fifty-two weeks after treatment, in the behavior test, scAAV9/ASA treated mice showed a significant improvement in their ability to traverse narrow balance beams as compared to non-treated MLD mice (Latency: 8.1±1.1 vs. 13.9±2.4 sec, p<0.05; Slips: 1.9±0.6 vs. 6.2±1.3 times, p<0.03), and these data indicate that IV injection of scAAV9/ASA is effective for suppression of sulfatide storage in brain and kidney of adult MLD mice. Since IV injection is minimally invasive procedure and a relatively large volume of vector solution can be repeatedly administered, this therapeutic approach may be useful for gene therapy of adult human MLD patients (see, whole abstract of the poster, and see- (see, evidential reference- Miyake et al. 2014b, see page 428, left Col, para 5). 
Miyake et al. do not teach using virus-like particle (VLP) derived from JCV (for claim 1) for incorporating ASA gene in an expression vector, administering the VLP orally or parenterally (for claim 13), the VLP composed of VP1 protein (for claim 16), which is at least 80% identical to SEQ ID NO: 3 of the instant application (for claim 17), and the subject for the treatment is human (for claim 33).
However, Demina et al. teach a novel drug delivery system based on JCV-VLP, wherein the VLP derived from human polyoma virus loaded with a drug (cargo) as a drug delivery
system for transporting said drug into the CNS, in particular of living humans, wherein the cargo is the plasmid DNA comprising DNA of interest to be incorporated in the VLP to be expressed in the cell of the of the receiving animal subject, and further teach VLP derived from human polyoma virus loaded with a drug (cargo) as a drug delivery system for transporting said drug into the CNS, in particular of living humans, and a pharmaceutical composition comprising said VLP. Demina et al. also teach (VLP) derived from human polyoma virus, in particular from JCV, which is used for drug delivery according to the present invention preferably comprising at least one VP1, which is 100% identical to SEQ ID NO: 3 of the instant application, wherein the VLP is preferably composed of VP1 assembled into pentameric structures. Demina et al. further teach the crossing of the loaded VLP does neither require nor lead to a loss of integrity or increased permeability of the BBB, hence, the integrity of the BBB is not substantially affected by the VLP, and Demina et al. suggest that VLP can be used as drug delivery system into the CNS without the substantial risk of adverse side effects due to the entry of unwanted substances or infectious entities into the CNS (see, Title, abstract, para 10-14, 15-18, 19, 21, 22, 44-45, 47, Fig. 5, and claims 1-10)
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Miyake et al. and Demina et al. to use VLP to contain the genetically plasmid-based expression construct comprising gene encoding arylsulfatase A (ASA), a lysosomal enzyme as taught by Miyake et al. and put that construct  composition comprising the arylsulfatase A (ASA) in the VLP of Demina et al. to administer said VLP in a human subject for successful treatment of adult MLD model as taught by Miyake et al. and Demina et al. and modify Demina et al. to make a VLP comprising plasmid-based expression construct comprising gene encoding arylsulfatase A (ASA), a lysosomal enzyme as taught by Miyake et al. in view of the teachings of Miyake et al. and Demina et al. to make a successful treatment of adult MLD to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to express genetically plasmid-based expression construct comprising gene encoding arylsulfatase A (ASA), a lysosomal enzyme in the neurons or brain cells for a successful treatment of adult MLD in human, which is a devastating neuronal disease due to the deficiency of endogenous a gene encoding arylsulfatase A (ASA), a lysosomal enzyme in a VLP, which can cross blood brain barrier (BBB) for a means of gene therapy of MLD human patient, which is therapeutically, pharmaceutically, commercially,  and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Miyake et al. could successfully treat an MLD model of mice using genetically plasmid-based expression construct comprising gene encoding arylsulfatase A (ASA), a lysosomal enzyme. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-18, 25, 29, 33-44 and 45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656